          Case 1:16-cv-04063-JMF Document 200 Filed 10/29/18 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
BMW OF NORTH AMERICA LLC et al.,                                       :
                                                                       :
                                     Plaintiffs,                       :
                                                                       :
                  -v-                                                  :
                                                                       :     16-CV-4063 (JMF)
M/V COURAGE et al.,                                                    :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X
                                                                       :
HDI GLOBAL SE,                                                         :
                                                                       :
                                     Plaintiff,                        :
                                                                       :
                  -v-                                                  :
                                                                       :     16-CV-4125 (JMF)
M/V COURAGE et al.,                                                    :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X
                                                                       :
INTERNATIONAL AUTO LOGISTICS, INC.                                     :
                                                                       :
                                     Plaintiff,                        :
                                                                       :
                  -v-                                                  :     16-CV-4149 (JMF)
                                                                       :
FIDELIO LIMITED PARTNERSHIP, INC et al.,                               :   ORDER OF DISMISSAL
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Court having been advised (16-CV-4063, Docket No. 199) that all remaining claims
asserted herein have been settled in principle, it is ORDERED that the above-entitled actions be
and are hereby dismissed and discontinued without costs, and without prejudice to the right to
reopen one or all of the actions within thirty days of the date of this Order if the settlement is not
consummated.
         Case 1:16-cv-04063-JMF Document 200 Filed 10/29/18 Page 2 of 2



        To be clear, any application to reopen must be filed by the aforementioned deadline;
any application to reopen filed thereafter may be denied solely on that basis. Further, if the
parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement
agreement, they must submit the settlement agreement to the Court by the same deadline to be
“so ordered” by the Court. Per Paragraph 4(B) of the Court’s Individual Rules and Practices for
Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a
settlement agreement unless it is made part of the public record.

        Any pending motions are moot. All conferences are vacated. The Clerk of Court is
directed to close all three cases.

       SO ORDERED.

Dated: October 29, 2018
       New York, New York                             _______________________________
                                                             JESSE M. FURMAN
                                                           United States District Judge




                                                 2
